Title: From John Adams to Benjamin Franklin, 22 November 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam Nov. 22. 1781
Sir

Last Evening, was brought to me, the Proposals of the owners of the Ships, in the following Words. “To take from the owners of the Vessells the Liberty and the Aurora, at the Rate they shall be found to amount, not only of purchase Money, but also of all other Expences made thereon till the day of taking over the Said Vessells. Further to pay the half of the Freight Money, that are agreed, and to give Sufficient Surety to the full Satisfaction of the owners for all Costs and Damages that may be Suffered to the owners by reason of this Sale of the Said Vessells, and the delivery of the Goods that have been loaden therein or by what reason it may be concerning this matter.”
From Several Hints I had heard I had expected that the Goods would be detaind for freight or other demands: but these Proposals are more unreasonable than I ever expected. The owners affirm the goods to be answerable to them by the Laws of this Country. This I dont believe. But the question cannot be decided without a Lawsuit, and it is doubtfull whether We can maintain one. But if We could, a Lawsuit in all Countries, is a caustick Remedy, which ought never to be resorted to but in desperate Cases. It will draw the Business out into an unknown Length—in the meantime our brave soldirs are freezing for Want of Hose and Blanketts. Mr De Neufville, professes to be very fair, and Says that We may have his shares in the Vessells at any terms We think just, but the other owners, will agree to nothing but the above Proposals.
The first Thing for us to do is to get Possn. of the Goods. If We had this We might Sell them or send them in other Vessells which We could have on better Terms. Mr De Neufville, is under Embarrassments, of some sort or other and certainly has not the Forces to extricate the Goods for us. If your Excellency would impower Messrs Fizeau & Grand to consult Lawyers, bring a suit, or perhaps apply by the favour of the French Ambassador, to Authority, to have the goods restored to the Possession of Congress or their servants, or to the House of Fizeau & Grand as in the service of Congress or your Excellency, perhaps this would be the Way, to get the best Terms. If by the Laws, the Goods are answerable for any Charges these must be paid. The Goods may in that Case be sold in Part or in the whole, for repayment, or another and better Vessell may be bought or hired to carry them home. I have the Honour to be 
